Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, 10, 11, 12, 13, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 3, 17, 9, 11, 3, and 3 of patented U.S. Application 17/095,842 in view of Bellantoni (US 7,546,089).

Patented Application # 17/095,842
Current Application # 17/082,160
1.   A single-pole double-throw hybrid transmit/receive switch assembly comprising:
1. A single-pole double-throw PIN-diode based switch assembly comprising:
a PIN diode having an anode and a cathode and connected in series between an antenna port and a receive port;
a first series PIN diode connected between a first port and a second port;

a second series PIN diode connected back-to-back with the first series PIN diode between the first port and a third port;
 
a first shunt FET device coupled to the cathode of the PIN diode and connected between the receive port and ground;
a first shunt PIN diode connected between the second port and a reference node;
a second shunt FET device connected between the transmit port and ground;
a second shunt PIN diode connected between the third port and the reference node;
and a plurality of bias control contacts including a receive series bias control contact, a transmit series bias control contact; a receive shunt bias control 
contact, and a transmit shunt bias 
control contact, the plurality of bias 
control contacts being configured 
to receive a corresponding plurality 
of bias control voltages to forward 
bias the first shunt FET device 

into an ON state and to 
reverse bias the PIN diode
and the second shunt FET device 
into an OFF state in a transmit
mode of operation of the hybrid transmit/receive switch assembly,




Moreschi (claims 1-18, 20-21) does not disclose using PIN diodes instead of the FET devices.  In the same field of endeavor, Bellantoni discloses using PIN diodes to replace the FET devices or vice versa (fig. 3, col 8, lines 31-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pin diodes instead of FETs in order to provide a significant bandwidth advantage over FETs.




9.  A single-pole double-throw hybrid transmit/receive switch assembly comprising:
an antenna port, a transmit port, and a receive port;
11.   A transmit/receive switching assembly comprising:   an antenna port, a transmit port, and a receive port;
a transmit series switching element connected in series between the antenna port and the transmit port, a receive series 
18. A hybrid transmit/receive switching assembly comprising: a PIN diode having a cathode coupled to the receive port and an anode coupled to each of the antenna port and the transmit port;

13.  The transmit/receive switching assembly of claim 11, wherein the symmetrical PIN diode-based switch includes: a first series PIN diode connected between the antenna port and the transmit port; a second series PIN diode connected back-to-back with the first series PIN diode between the antenna port and the receive port.

18. A hybrid transmit/receive switching assembly comprising: bias control circuitry coupled to the PIN diode and configured to receive a second bias control signal, the 

9. A single-pole double-throw hybrid transmit/receive switch assembly comprising bias control circuitry coupled to a cathode of the PIN diode and having a receive series bias control contact configured to receive a first bias control voltage to control a bias condition of the PIN diode,
receive bias control circuitry coupled to the symmetrical PIN diode-based switch and including a receive bias contact configured to receive a second bias control signal,
11. The single-pole double-throw hybrid transmit/receive switch assembly of claim 10 further comprising a transmit shunt bias control contact configured to apply a fourth bias control voltage to the third FET device, the fourth bias control voltage having a voltage value that is one of zero volts and the second positive value, the second bias control voltage and the third bias control 



17. The single-pole double-throw hybrid transmit/receive switch assembly of claim 16 wherein the bias control circuitry includes: an inductor; a resistor connected in series with the inductor between the receive series bias control contact and the cathode of the PIN diode; and a capacitor connected in shunt between ground and a node between the inductor and the resistor.
3.  The single-pole double-throw hybrid transmit/receive switch assembly of claim 2 wherein the bias control circuitry includes an inductive-capacitive-resistive network.
and shunt bias control circuitry coupled between the symmetrical PIN diode-based switch and a reference node.
8.  The single-pole double-throw PIN-diode based switch assembly of claim 1 wherein the shunt bias control circuitry includes an inductive-capacitive-resistive circuit.

Moreschi (claims 1-18, 20-21) does not disclose using PIN diodes instead of the FET devices.  In the same field of endeavor, Bellantoni disclose using PIN diodes to replace the FET devices or vice versa (fig. 3, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891.  The examiner can normally be reached on M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/LANA N LE/Primary Examiner, Art Unit 2648